Citation Nr: 0908085	
Decision Date: 03/05/09    Archive Date: 03/12/09	

DOCKET NO.  05-17 736A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota



THE ISSUE

Entitlement to service connection for a right eye disability.   



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The Veteran had active military duty from August 1953 to 
August 1955.  Thereafter, there were some periods of active 
and inactive duty for training.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota.  The Veteran initially requested a 
Travel Board hearing before a Veterans Law Judge, but later 
canceled that request in writing in February 2007.  The case 
is now ready for appellate review.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been requested or obtained  

2.  No injury or disability of the right eye is shown to have 
been incurred in service, and a preponderance of the 
competent and objective evidence on file is against a finding 
that the Veteran's current multiple postoperative right eye 
blindness is related to any incident, injury or disease of 
active military service.  



CONCLUSION OF LAW

A right eye disability was not incurred or aggravated in 
active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.1, 3.303 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing this liberalizing 
legislation are applicable to the Veteran's claim.  VCAA 
requires VA to notify claimants of the evidence necessary to 
substantiate their claims, and to make reasonable efforts to 
assist claimants in obtaining such evidence.  

The Veteran was provided formal VCAA notice in 
September 2004, prior to the issuance of the rating decision 
now on appeal from March 2005.  This notice informed him of 
the evidence necessary to substantiate his claim, the 
evidence he was responsible to submit, the evidence VA would 
collect on his behalf, and advised he submit any relevant 
evidence in his possession.  During the pendency of the 
appeal, the Veteran submitted written statements and other 
evidence which demonstrates that he has actual knowledge of 
the evidence necessary to substantiate his claim.  He very 
specifically claims that current right eye disability is 
attributable to a right eye trauma incurred during a period 
of active duty for training, and has attempted to support 
this claim with evidence.  All known available evidence has 
been collected for review, although it is clear that certain 
early VA treatment records are not available, having been 
destroyed.  Service treatment records, private treatment 
records, VA treatment records, and VA examinations were 
collected for review.  The Veteran submitted private medical 
statements in his behalf.  All known available relevant 
evidence has been collected and VCAA is satisfied.  
38 U.S.C.A. §§ 5103, 5103A, 5107; Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Service connection may be established for disease or injury 
incurred or aggravated in line of active military duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition  noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  

For periods of Reserve service, a claimant may be granted 
service connection for disease incurred or aggravated in line 
of duty during a period of active duty for training 
(ACDUTRA).  38 C.F.R. § 3.1(a).  Harris v. West, 13 Vet. App. 
509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 
(1995).  

Analysis:  In advancing his claim, the Veteran has argued 
that he received a traumatic injury to his right eye 
following active military service, during a period of 
ACDUTRA.  He wrote that in or around August 1956, either at 
Fort Riley or Fort Leonard Wood, there was an explosion, he 
got something in his eye with burning pain, and was 
hospitalized for several days.  He argues that the later 
development of right eye cataracts is attributable to this 
trauma and that all postoperative residuals, including 
present right eye blindness is thus attributable to an injury 
during a period of ACDUTRA.  

The service treatment records are entirely silent for any 
right eye trauma or disability.  The physical examination for 
separation in 1955 noted that the eyes were normal with 
reported right and left eye distant vision of 20/20.  

During an apparent period of ACDUTRA following service, 
service medical records note the Veteran had an episode of 
conjunctivitis resulting in a chalazion of the right eye, on 
the upper lid.  There are several treatment records from this 
episode and none of them note or discuss any form of an 
explosion, or any form of foreign object in the eye, or any 
form of eye trauma.  The Veteran was admitted for treatment 
and then released.  No service treatment record or private 
treatment record thereafter shows any continuing signs or 
symptoms or residuals of this incident.  

Years later in 1980, a posterior subcapsular cataract of the 
right eye developed and was surgically removed.  Multiple 
other right eye cataract surgeries followed, but were 
eventually unsuccessful, and the Veteran is now documented as 
being blind in the right eye.  

In July 2005, a private doctor (RWL) wrote that "by your 
history, you state that you sustained an injury to your right 
eye while you were a member of the Armed Forces."  This had 
been some time in the late 1950's, and this physician had not 
treated the Veteran until he presented in 1980 with a 
posterior subcapsular right eye cataract.  This physician 
wrote that this cataract was "most likely" a result of 
previous injury during military service.  He wrote that the 
Veteran had reported no other history of eye trauma following 
military service.  The cataract was later removed in 1982, 
with placement of an interior chamber lens.  There was 
subsequently decompensation of the right eye cornea as well 
as right eye glaucoma, and, in 1992, he underwent a corneal 
transplant as well as exchange of the intraocular lens.  The 
glaucoma worsened in 1998, and an Ahmed valve was placed in 
the right eye.  By 2000, the corneal transplant of the right 
eye decompensated and needed to be re-transplanted, but this 
transplant was rejected and needed to be replaced once again 
in October 2002.  

In April 2005, the Veteran was provided a VA examination 
which included a review of his claims folder, including all 
service medical records.  The physician specifically noted a 
disparity between the Veteran's reported exposure to an 
explosion with right eye trauma, as opposed to the objective 
medical records noting treatment for a chalazion with severe 
upper lid edema (swelling).  The doctor noted at that time 
the Veteran's vision was 20/20 for near and distant vision.  
The VA physician further disputed the statement of the 
private eye doctor ascribing the Veteran's current right eye 
disability to an injury during service.  The VA physician 
respectfully disagreed noting that the Veteran's cataract 
removal commencing in the early 1980's was never identified 
as a traumatic cataract, but instead a posterior subcapsular 
cataract.  

The Board concludes that a clear preponderance of the 
evidence on file is against the Veteran's claim for service 
connection for right eye disability.  Although the Veteran 
has reported receiving a right eye trauma during a period of 
active duty for training in August 1956, there are multiple 
objective treatment records from this period which do not in 
any way corroborate or substantiate the Veteran's claim of 
being in proximity to an explosion or to receiving a right 
eye trauma.  What is documented is that the Veteran had an 
episode of conjunctivitis resulting in a chalazion of the 
right upper eyelid with swelling.  A chalazion is a cyst 
caused by inflammation of a blocked meibomian gland usually 
on the upper eyelid.  It is usually painless apart from the 
tenderness caused by swelling.  A chalazion generally 
disappears on its own after a few months.  It is noted that a 
chalazion can led to astigmatism due to pressure on the 
cornea, but no medical literature suggests that 
conjunctivitis and/or a chalazion can be the cause or a 
causal factor in the later development of cataracts.  

The Board finds the VA examiner's opinion to be much more 
reliable than the opinion submitted by the Veteran's private 
physician because it was provided after a review of the 
objective evidence on file; evidence which clearly did not 
support a finding that the Veteran sustained a right eye 
trauma during a period of active duty for training.  The 
private physician's opinion was solely based on the Veteran's 
own personal report of experiencing a right eye trauma, and 
records from the incident in question simply do not support 
any finding of trauma, exposure to an explosion, or any 
foreign matter being blown into the Veteran's right eye.  The 
VA physician reviewed the record and noted the complete 
absence of evidence consistent with the Veteran's reported 
right eye trauma.  The VA doctor also noted that the Veteran 
had never been diagnosed or treated for a traumatic cataract, 
but for a posterior subcapsular cataract which was 
developmental in nature.  All objective documentation 
associated with the Veteran's episode of conjunctivitis in 
1956 is referred to as an infection and not a trauma.  It is 
also certainly clear that this cataract first discovered in 
1980 was some 24 years after the Veteran was noted to have 
had an episode of conjunctivitis during a period of active 
duty for training.  

There is a complete absence of any evidence of chronicity of 
right eye symptoms following this acute infection in 1956.  
There are medical records on file from this period and none 
of them refers to any chronic or ongoing right eye problems.  
There is certainly no competent objective medical opinion 
which in any way shows or suggests that the cataract first 
identified in 1980 was attributable to a single acute episode 
of conjunctivitis with a chalazion in 1956.  



ORDER

Entitlement to service connection for a right eye disability 
is denied.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


